Citation Nr: 1541128	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 0 percent for residuals of a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a right ankle fracture, rated 0 percent, effective December 11, 2007.  In December 2012, the case was remanded for additional development.  


FINDING OF FACT

Prior to March 3, 2009, the Veteran's residuals of a right ankle fracture were not manifested by painful moderate, or greater, limitation of ankle motion; however, from that date, it is reasonably shown that such disability was manifested by painful moderate, but no greater, limitation of ankle motion.  


CONCLUSION OF LAW

Prior to March 3, 2009, a rating in excess of 0 percent is not warranted for the Veteran's residuals of a right ankle fracture; however, from that date, a 10 percent, but no higher, rating for such disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5270-5274 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2013 supplemental SOC (SSOC) readjudicated the claim after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  A letter dated in January 2013 asked the Veteran to provide releases for VA to obtain any records of private treatment he has received for his right ankle disability, or to obtain and submit the records himself; he has not responded.  He was afforded VA examinations in January 2009 and March 2013.  The Board finds the examination reports, cumulatively, adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, separate "staged" ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently assigned a 0 percent rating for residuals of a right ankle fracture under Code 5299-5271.  Under Code 5271, a 10 percent rating is warranted where there is moderate limitation of ankle motion.  A (maximum) 20 percent rating is warranted where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a.  Normal ranges of ankle motion are 0 to 20 degrees dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.  The words moderate and marked as used in the various codes are not defined in the VA Schedule for Rating Disabilities (Rating Schedule).  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  It is the intention of the Rating Schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On January 2009 VA examination, the Veteran denied right ankle pain, stiffness, weakness, inflammation, deformity, and flare-ups of joint disease.  There were no limitations on standing or walking due to residuals of a right ankle fracture.  ROM of the right ankle was dorsiflexion of 0 to 20 degrees without pain and plantar flexion of 0 to 45 degrees without pain; there was no additional limitation on repetitive testing.  X-rays revealed minimal calcaneal spur.  The residuals of a right ankle fracture did not have a significant effect on the Veteran's usual occupation or activities of daily living.  

February 2009 VA treatment records show that the Veteran denied joint pain, stiffness, swelling, and weakness.  It was noted that he had a history of right ankle DJD.  He had a normal gait and station, and full muscle strength and good ROM in all extremities.  

In his notice of disagreement, received on March 3, 2009, the Veteran asserted that his right ankle is stiff and throbs with pain.  He endorsed pain that "comes and goes" depending on environmental conditions such as the weather, and increasing ankle stiffness from year to year.

VA treatment records are notable for general complaints of right ankle pain since October 2009, when the Veteran reported right ankle pain and swelling off and on, and pain on the dome of the foot.  Clinical examination found some swelling in the lateral and medial aspect and some tenderness with passive ROM.  He was prescribed ibuprofen and capsaicin cream, and provided an ankle brace.  In November 2009, he reported ankle pain at times, and had edema in the right medial ankle on clinical evaluation.  In June 2010, he had pain and swelling in the right ankle.  In December 2010, there was continued pain in his right ankle.  In January 2012, he reported that cold "kicks up" arthritis in the ankle so he is less able to walk in the fall and winter.  In November 2012, he had some pretibial pitting edema and varicose veins at the ankles.  

On March 2013 VA examination, the Veteran reported right ankle pain when the weather is cold or damp.  It was noted that he had significant varicose veins and pitting edema to the lower extremities.  ROM of the right ankle was dorsiflexion of 10 degrees without pain and plantar flexion of 25 degrees without pain; there was no additional limitation on repetitive testing.  Functional impairment was due to less movement than normal and swelling.  The right leg was 2+ on the right and 1+ on the left.  There was localized tenderness or pain on palpation of the right ankle only, full strength throughout, and no joint instability.  X-rays revealed arthritis of the right ankle.  It was noted that the residuals of a right ankle fracture did not impact the Veteran's ability to work.  The examiner opined that the Veteran's service-connected right ankle disability does not cause current chronic daily impairment.  The majority of his bilateral lower leg problems are caused by his varicose veins and his chronic edema, not his ankle fracture.  During periods of cold damp weather he has flare-ups of pain and stiffness in the ankle joint, which are common complaints for patients with past fractures.  The ankle fracture did likely lead to his right ankle DJD; therefore, it is likely responsible for the flare-ups that occur during cold damp weather.  

Prior to March 3, 2009, the Board finds that the Veteran's residuals of a right ankle fracture are not shown to be manifested by painful moderate, or greater, limitation of ankle motion.  VA treatment records and the January 2009 VA examination report show that the Veteran denied any right ankle symptoms, including pain, stiffness, and swelling.  Physical examinations of the right ankle prior to October 2009 were essentially normal.  Accordingly, a rating in excess of 0 percent for the Veteran's residuals of a right ankle fracture prior to March 3, 2009, is not warranted.  

The Veteran's initial assertion of right ankle pain and stiffness was in his March 3, 2009, notice of disagreement.  He indicated that his right ankle symptoms were intermittent and dependent on the weather.  Subsequent VA treatment records show a history of right ankle DJD and increasing complaints of right ankle pain, stiffness, and swelling.  The March 2013 VA examination report shows impairment that is analogous to moderate, but no greater, limitation of right ankle motion.  The Board notes that the examiner opined that the Veteran's service-connected right ankle disability does not cause current chronic daily impairment, and that the majority of his bilateral lower leg problems are caused by his varicose veins and his chronic edema, not his ankle fracture.  However, the examiner's opinion reasonably indicates that some of the Veteran's right ankle impairment is due to the residuals of a right ankle fracture.  Notably, the examiner attributed the right ankle arthritis, and associated flare-ups during cold or damp weather, to the service-connected right ankle disability.  Accordingly, the Board finds that it is reasonably shown that the Veteran's service-connected residuals of a right ankle fracture are manifested by painful moderate, but no greater, limitation of ankle motion.  See 38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 10 percent, but no higher, rating is warranted for such disability from March 3, 2009.  

The Board has considered whether a higher rating is warranted for functional loss due to pain, weakness, fatigability, or incoordination.  Neither VA examination found pain on movement or additional limitation of motion on repetitive testing; on both examinations, muscle strength was full throughout.  Further, the Veteran has primarily reported intermittent, not constant, right ankle symptoms, affected by cold or damp weather.  The Board notes that the March 2013 VA examiner opined that the majority of his bilateral lower leg problems are caused by the varicose veins and chronic edema, not his ankle fracture.  Therefore, higher ratings for either period (prior to March 3, 2009, and from that date) are not warranted based on the DeLuca criteria.  

The Board has considered whether a higher rating would be warranted under other diagnostic codes pertaining to ankle disability.  However, as ankylosis, malunion of the os calcis or astragalus, or astragalectomy are not shown, higher ratings under these diagnostic codes are not warranted.  See 38 C.F.R. § 4.71a, Codes 5270, 5272, 5273, 5274.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Comparing the Veteran's residuals of a right ankle fracture disability level to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  This disability does not present an exceptional disability picture.  The schedular ratings assigned for each period (prior to March 3, 2009, and from that date) are, therefore, adequate; referral of the claim for extraschedular consideration is not required.  

Finally, as the record does not reflect (nor is it alleged) that the Veteran's service-connected right ankle disability has rendered him unemployable at any, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A rating in excess of 0 percent for the Veteran's residuals of a right ankle fracture prior to March 3, 2009, is denied; however, from that date, a 10 percent, but no higher rating, for such disability is granted.  



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


